Citation Nr: 0305588	
Decision Date: 03/25/03    Archive Date: 04/03/03	

DOCKET NO.  02-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder with major depressive 
disorder, based on an initial determination. 

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shell fragment wound to the right lower 
extremity, consisting of damage to the lateral cutaneous 
nerve, with reduced sensation, based on an initial 
determination.   

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of a gunshot wound to the medial surface of the 
right (dominant) arm, with injury to Muscle Group V, based on 
an initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1971, with service in the Republic of Vietnam from March to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

At the time of a videoconference hearing in March 2002, it 
was noted that the veteran sought entitlement to a total 
disability rating based upon individual unemployability.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not consideration at this time.  
It is, however, being referred to the RO for appropriate 
action.

Based on actions taken below, the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities, is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Prior to May 25, 2000, post-traumatic stress disorder 
with major depression was productive of no more than 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Effective May 25, 2000, PTSD was shown to cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, depression affecting the ability to 
function independently, appropriately; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and/or 
an inability to establish or maintain effective 
relationships.

3.  The veteran's service-connected residuals of a shell 
fragment wound to the right lower extremity, consisting of 
damage to the lateral cutaneous nerve, with reduced 
sensation, were initially and are currently productive of no 
more than mild or moderate paralysis of the external 
cutaneous nerve of the right thigh.  

4.  The veteran's service-connected residuals of a gunshot 
wound to the medial surface of the right (dominant) arm, with 
injury to Muscle Group V, were initially and are currently 
representative of no more than a slight injury to that muscle 
group.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder with major 
depressive disorder were not met prior to May 25, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2002).  

2.  The criteria for an initial evaluation of 70 percent for 
post-traumatic stress disorder with major depressive disorder 
were met beginning May 25, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 (2002).  

3.  The criteria for an initial increased (compensable) 
evaluation for the residuals of a shell fragment wound to the 
right lower extremity, consisting of damage to the lateral 
cutaneous nerve, with reduced sensation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
and Part 4, Code 8629 (2002).  

3.  The criteria for an initial increased (compensable) 
evaluation for the residuals of a gunshot wound to the medial 
surface of the right (dominant) arm, with injury to Muscle 
Group V, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.56, 4.73, and Part 4, Code 5305 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the course of VA outpatient treatment in January 1998, 
the veteran stated that his nightmares about Vietnam had 
returned after having been absent for many years.  
Furthermore, his temper was coming back.  He was experiencing 
increased anger, as well as hypervigilance.  He currently 
slept approximately four hours per night, whereas previously, 
he had slept from 6 to 7 hours.  His appetite was good, and 
his concentration "OK."  The veteran commented that he had as 
much energy as he needed.  He denied suicidal and homicidal 
ideation, though at times, he didn't care if he lived or 
died.  The pertinent diagnosis was post-traumatic stress 
disorder, with a Global Assessment of Functioning score of 
65.

In a statement of May 2000, a VA physician wrote that the 
veteran was not able to work at all due to post-traumatic 
stress disorder and secondary major depression, which caused 
his concentration to be too poor for him to perform any job.  
Additionally noted was that the veteran's irritability, a 
symptom of his post-traumatic stress disorder, as well as of 
depression, would make it very difficult for him to retain 
any job he might find.

In a Social Security Administration disability determination 
of July 2000, it was noted that the veteran had been disabled 
since May of 1999 due to chronic hepatitis C and post-
traumatic stress disorder with depression.  

In an affidavit of October 2000, the veteran's mother wrote 
that the veteran continued to suffer from "flashbacks."  

During the course of VA outpatient treatment in December 
2000, the veteran complained of worsening depression, as well 
as nightmares, night sweats, and flashbacks.  He related that 
he had a very poor memory.  He indicated that he had not 
worked since December 1999 because of illness associated with 
hepatitis C.  On mental status examination, the veteran was 
cooperative, with normal behavior.  His speech displayed a 
regular rate and rhythm, and his affect was congruent with 
his mood.  His mood was described as depressed.  His thought 
processes were rational, and the content of his thought was 
within normal limits.  He denied both suicidal and homicidal 
ideation, though he commented that, at some time in the 
future, he "might" commit suicide.  He denied both auditory 
and visual hallucinations, and was alert and well oriented.  
Insight and judgment were described as good.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning score of 49.  

At the time of VA outpatient treatment in January and March 
2001, the veteran denied problems with joint pain or cramps.

On VA general medical examination in April 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran stated that, while in service, he 
sustained a gunshot wound to his right arm, as well as 
shrapnel injuries to his right leg.  He currently had no 
symptoms in his right arm.  As to his right knee, he 
complained of constant pain, which increased with cold or 
damp weather, and with walking.  His right knee would 
occasionally give way, leading to a fall.  He noted that his 
right knee would sometimes swell.  

Physical examination revealed a scar on the medial surface of 
the veteran's right arm measuring 2 by 2 centimeters, which 
was white, flat, and nontender.  Apparently, the bullet in 
question had penetrated Muscle Group V, though with no 
impairment of muscle or nerve function.  In the right lower 
extremity, there was reduced sensation along the lateral 
aspect of the thigh due to a shrapnel injury to the lateral 
cutaneous nerve.  In the right knee, there was tenderness of 
the medial and lateral joints.  Range of motion was somewhat 
limited by pain, with extension to minus 10 degrees, as 
opposed to normal extension of 0 degrees.  Flexion was to 
100 degrees, as opposed to normal flexion of 140 degrees.  
With use, the range of motion of the right knee was reduced 
by 10 degrees.  Strength was described as 4/5, and the 
veteran was unable to squat.  Radiographic studies of the 
right knee showed evidence of degenerative joint disease, 
while similar studies of the right femur were within normal 
limits.  The pertinent diagnoses were status post gunshot 
wound to the right arm; and status post shell fragment wound 
to the right lower extremity.  

On April 2001 VA psychiatric examination, it was noted that 
the veteran's claims folder and medical records were 
available, and had been reviewed.  The veteran, related that 
he was receiving 100 percent disability from Social Security 
for post-traumatic stress disorder and hepatitis. He was 
being followed in the outpatient mental hygiene clinic, where 
he had received treatment since December 2000.  The 
medication he had been given worked fairly well, in that he 
slept better, though he continued to experience some trouble 
sleeping.  He denied any psychiatric hospitalizations, though 
he continued to experience problems with his temper.  He 
complained of recurring intrusive thoughts, as well as 
frequent nightmares.  He reported that he continued to 
experience problems in falling asleep.  He slept about four 
hours every night.  He denied current suicidal or homicidal 
attempts, though he felt depressed and useless.  Reportedly, 
the veteran suffered from morbid thoughts, and a lack of any 
motivation.

On mental status examination, the veteran was fairly groomed, 
and both calm and cooperative, though very hostile.  At 
times, he laughed in a very sarcastic way.  He made good eye 
contact.  At the time of evaluation, his speech was within 
normal limits, and no psychomotor disturbances were 
appreciated.  His mood was dysphoric, with a hostile affect.  
His thoughts were goal-oriented and relevant, and there was 
no evidence of any delusional ideas.  He denied audiovisual 
hallucinations, and similarly denied both suicidal and 
homicidal attempts.  Insight and judgment were described as 
good.  The pertinent diagnoses were post-traumatic stress 
disorder, major depressive disorder, and antisocial 
personality disorder, with a Global Assessment of Functioning 
score of 50. 

During the course of VA outpatient treatment in May 2001, the 
veteran stated that he continued to struggle with his post-
traumatic stress disorder symptoms.  He suffered from 
nightmares, though his medication helped.  He experienced 
problems with an intermittent depressed mood, as well as 
intermittent passive suicidal ideation.  He suffered from 
intermittent anxiety symptoms, and a history of panic 
attacks.  He easily became angry, and stayed irritable.  

On mental status examination, the veteran was alert and well 
oriented, and both casually dressed and adequately groomed.  
He was cooperative, with speech which was within normal 
limits, and variable eye contact.  His mood was described as 
fair, and his affect mildly dysthymic, with a constricted 
range.  At the time of evaluation, the veteran denied both 
suicidal and homicidal ideation. 

In a decision of August 2001, the RO granted service 
connection for post-traumatic stress disorder with major 
depressive disorder, assigned a 50 percent evaluation; the 
residuals of a shell fragment wound to the right lower 
extremity, consisting of damage to the lateral cutaneous 
nerve, with reduced sensation, assigned a noncompensable 
evaluation; and for the residuals of a gunshot wound to the 
medial surface of the right (dominant) arm, with injury to 
Muscle Group V, likewise assigned a noncompensable 
evaluation.  He voiced his disagreement with the respective 
evaluations assigned, and the current appeal ensued. 

During the course of VA outpatient treatment in September 
2001, the veteran was described as alert and well oriented, 
with speech which was coherent and relevant.  His mood and 
affect were very depressed, and he became somewhat tearful.  
He was unshaven and unkempt.  The veteran stated that he did 
not wish to hurt anyone, and was in somewhat better spirits 
when he completed the session.

During the course of a videoconference hearing before the 
undersigned member of the Board in March 2002, the veteran 
stated that he last worked in October 1999.  See Transcript, 
p. 8.  When further questioned, the veteran stated that he 
was receiving Social Security benefits on the basis of post-
traumatic stress disorder and hepatitis C.  See Transcript, 
p. 16.  

In correspondence of March 2002, a VA social worker wrote 
that the veteran was being seen in the Mental Health Service 
at the VA Medical Center in Huntington, West Virginia.  
According to the VA social worker, the veteran was receiving 
treatment for post-traumatic stress disorder.  In her 
professional opinion, the veteran was unable to be employed 
due to symptoms of post-traumatic stress disorder.  

On VA psychiatric examination in September 2002, it was noted 
that the veteran's claims folder and medical records were 
available, and had been reviewed.  Noted at the time of 
examination was that the veteran tended to respond to loud 
noise by becoming very irritable.  He slept only 1 to 2 hours 
per night.  When questioned as to what he did during the day, 
the veteran stated that he worked on crafts in recreation 
therapy.  He avoided the Fourth of July because of the 
fireworks.  On those occasions when he heard loud noises, it 
made him jittery, because it reminded him of firefights.  He 
last worked in December 1999 when he was a transmission 
specialist, and ran his own shop.  He could no longer perform 
this work because of post-traumatic stress disorder and 
hepatitis C.  He did not explain how post-traumatic stress 
disorder interfered with his job. 

On mental status examination, the veteran looked older than 
his stated age.  He was casually dressed, and somewhat 
disheveled, with dirty hands.  He cooperated with the 
interview but, for the most part, was unable to maintain eye 
contact.  Answers were appropriate, and his speech was of 
normal conversational volume, rate, and rhythm, though 
somewhat monotonous.  Mood was described as dysthymic.  
Initially, his affect appeared somewhat overmodulated and 
restricted, though it relaxed and broadened somewhat during 
the course of the interview.  His thought processes were 
coherent, logical and rational.  The thought content showed 
no evidence of any delusions, or overvalued thoughts.  Noted 
at the time of examination was that there was a possible 
presence of intrusive memories.  He denied current suicidal 
or homicidal ideation, and likewise denied both auditory and 
visual hallucinations.  No obsessive or ritualistic behavior 
was present, and the veteran was alert and well oriented.  
The veteran scored 28 out of 30 on a mini-mental status 
examination, with some evidence of impaired recall.  More 
specifically, the veteran recalled only one out of three 
items, indicative of mild to moderate memory impairment.

According to the examiner, the veteran continued to report 
nightmares in which he reexperienced alleged trauma.  There 
was evidence of only minimal avoidance, as well as some 
difficulty in falling or staying asleep.  There were problems 
with irritability, outbursts of anger, difficulty 
concentrating, and hypervigilance.  As for his alleged 
suicide attempts, the accounts he gave, when compared with 
those recorded in the record, were contradictory.  The 
pertinent diagnoses were post-traumatic stress disorder, 
major depressive disorder, and antisocial personality 
disorder, with a Global Assessment of Functioning score 
of 50.

In the opinion of the examiner, the veteran continued to 
present with symptoms consistent with post-traumatic stress 
disorder, while maintaining some degree of activity, and 
engagement in crafts.  He had been involved in finding a new 
home, and seemed to have been able to rationally assess his 
options and plan his activities.  He presented with some 
contradictory accounts regarding his recent history, which 
made certain of his recent reported incidents difficult to 
assess.  He did not suffer from obsessional rituals.  His 
speech and thinking were fully logical, and neither obscure 
nor irrelevant.  He did not experience near continuous panic 
or depression, though he suffered from some impairment of 
impulse control.  He did not experience spatial 
disorientation, though, to some extent, he did neglect his 
personal appearance.  In the opinion of the examiner, the 
veteran had been able to adapt to stressful circumstances 
well, and to establish and maintain effective relationships.  
He did not have a flattened affect, nor was his speech 
circumstantial, circumlocutory, or stereotyped.  In the 
opinion of the examiner, the veteran did not report panic 
attacks more than once a week.  There was some evidence of 
impairment in short-term memory, though the veteran did not 
have impaired judgment or abstract thinking.  He suffered 
from disturbances of mood, though it was not clear whether he 
was able to establish and maintain effective work 
relationships, due to the fact that he had not been working 
for the past three years.  According to the examiner, the 
veteran was able to maintain a social relationship with 
another veteran who lived nearby.  

On VA neurologic examination conducted in October 2002, it 
was noted that the veteran had suffered a gunshot wound to 
his right arm in 1971, followed by the removal of fragments.  
He suffered no residual weakness or numbness due to this 
injury.  Later in 1971, he was reportedly injured in a land 
mine explosion, at which time he sustained shrapnel wounds to 
his right leg, resulting in numbness about the right lateral 
thigh.  According to the veteran, in mid-1980, he experienced 
a burning discomfort in the region of his numbness.  Over the 
past several years, on those occasions when the pain in his 
leg was more severe, he experienced weakness, as well as 
tendency for his right leg to give way.  

Physical examination revealed 5/5 strength in the veteran's 
biceps, triceps, and deltoids, as well as on knee extension 
and flexion, and ankle dorsiflexion and plantar flexion.  
Deep tendon reflexes were symmetrical, and 2/4 throughout.  
Decreased sensation was present about the veteran's anterior 
right thigh, and his gait was within normal limits.  The 
impression was of a right leg sensory deficit and pain, 
likely related to an anterolateral femoral cutaneous nerve 
distribution injury.  In the opinion of the examiner, the 
veteran's deficit was most likely post-traumatic given the 
temporal onset in association with his history of blast 
exposure.  

On VA orthopedic followup in December 2002, the veteran 
complained of pain in his right knee and in the right sciatic 
area.  When questioned, he stated that he had received no 
formal treatment for either condition.  Reportedly, an EMG 
had shown evidence of radiculopathy in the veteran's right 
leg.  According to the veteran, his pain had improved since 
December, and now seemed to be resolving.  

In an outpatient note dated in December 2002, a VA orthopedic 
examiner reported that he had reviewed the neurologic 
examination of October 2002, including an EMG/NCB report, and 
felt that there was no orthopedic pathology.  

Analysis

The veteran in this case seeks increased evaluations for 
service-connected post-traumatic stress disorder, as well as 
for the residuals of a shell fragment wound to the right 
lower extremity, and the residuals of a gunshot wound to the 
medial surface of his right arm.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  

In a rating decision of August 2001, service connection and 
an initial 50 percent evaluation for post-traumatic stress 
disorder were made effective July 9, 1998, the date of 
receipt of the veteran's original claim for compensation 
benefits.  That same rating decision awarded service 
connection (and respective noncompensable evaluations) for 
the residuals of a shell fragment wound to the right lower 
extremity, and the residuals of a gunshot wound to the medial 
surface of the right arm, once again, effective from July 9, 
1998.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the present case, while at the time of VA outpatient 
treatment in January 1998, the veteran complained of 
increasing nightmares, as well as impaired sleep, his 
appetite was good, and his concentration okay.  At the time 
of that evaluation, the veteran's Global Assessment of 
Functioning score was reported as 65.  

However, beginning in May 2000, it appears that VA examiners 
noted that the veteran would have difficulty with employment 
due to lack of concentration and irritability.  On subsequent 
VA psychiatric examination in April 2001, the veteran, though 
hostile, was described as calm, cooperative, and in no 
distress.  He was fairly groomed, and made good eye contact.  
At the time of evaluation, the veteran's speech was within 
normal limits, and there was no evidence of any psychomotor 
disturbance.  The veteran's thoughts were goal-directed and 
relevant, and there were no delusional ideas.  The Global 
Assessment of Functioning score at the time of evaluation was 
50, which is indicative of serious symptoms and difficulty 
keeping a job.  In September, 2002, the veteran was 
disheveled and dirty.  His GAF was 50.

The 50 percent evaluation currently in effect for the 
veteran's service-connected post-traumatic stress disorder 
contemplates occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation would require demonstrated evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish or maintain effective relationships.  38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2002).  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411

As is clear from the above, that prior to May 25, 2000, the 
veteran's post-traumatic stress disorder-related 
symptomatology was commensurate with the 50 percent 
evaluation now in effect.  It was not shown that the veteran 
suffered from suicidal ideation, obsessional rituals, near 
continuous panic, or other symptoms requisite to the 
assignment of a 70 percent evaluation.  Therefore, prior to 
May 25, 2000 an increased rating is not merited.

However, beginning May25, 2000, the veteran suffered from 
some impairment of impulse control, and neglect of his 
personal appearance, depression, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or an inability to establish or maintain 
effective relationships, consistent with a 70 percent 
evaluation.  Accordingly, an increased evaluation is 
warranted.  

While it has been alleged that the veteran cannot work, the 
question of individuality unemployability is referred to the 
RO for their initial determination.

Turning to the issue of an increased evaluation for the 
service-connected residuals of a shell fragment wound to the 
right lower extremity, the Board notes that, on VA outpatient 
treatment in January and March 2001, there was no evidence of 
any joint pain or swelling, or of leg cramps.  While on 
subsequent VA general medical examination in April 2001, 
there was evidence of some reduced sensation along the 
lateral aspect of the veteran's right thigh, no motor 
impairment associated with the veteran's inservice injury was 
reported.  Right knee pathology, including degenerative joint 
disease, noted at the time of the veteran's general medical 
examination is not shown to be in any way related to his 
service-connected injury, which has been defined as damage to 
the lateral cutaneous nerve, with reduced sensation.  
Moreover, as of the time of a recent VA neurologic 
examination in October 2002, strength was 5/5 in the 
veteran's knee for both extension and flexion.  Subsequent 
orthopedic consultation found no evidence of any orthopedic 
pathology.

Evaluations for disability involving the peripheral nerves 
are premised upon whether impairment involves paralysis, 
neuritis, or neuralgia.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe, incomplete, paralysis.  
38 C.F.R. § 4.123 (2002).

38 C.F.R. § 4.124a provides specific evaluations for 
peripheral nerve impairment on the basis of a scale ranging 
from incomplete, moderate paralysis to complete paralysis.  
The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion, or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2002).  The noncompensable evaluation currently in effect 
contemplates the presence of neuritis characterized by mild 
or moderate impairment of the external cutaneous nerve of the 
veteran's right thigh.  In order to warrant an increased, 
which is to say, 10 percent evaluation, there would need to 
be demonstrated objective evidence of severe to complete 
paralysis of that same nerve.  38 C.F.R. Part 4, Code 8629 
(2002).  In the present case, such symptomatology is clearly 
not present.  More to the point, based on the entire evidence 
of record, it would appear that, as a result of the veteran's 
service-connected shell fragment wound to his right lower 
extremity, he experiences only pain accompanied by some 
numbness in that extremity.  Such findings do not rise to the 
level of severe to complete paralysis requisite to the 
assignment of an increased evaluation.  Accordingly, the 
veteran's claim must be denied.

Finally, turning to the issue of an increased rating for the 
service-connected residuals of a gunshot wound to the right 
arm, the Board notes that, on VA general medical examination 
in April 2001, the veteran denied the presence of any 
symptomatology associated with his inservice gunshot wound.  
That same examination showed only a white, flat, and 
nontender scar present on the medial surface of the veteran's 
right arm, with no impairment of either muscle or nerve.  As 
of the time of the aforementioned VA neurologic examination 
in October 2002, the veteran once again denied the presence 
of symptomatology associated with his inservice gunshot wound 
to the right arm.  Strength was 5/5 in the veteran's upper 
extremities, and no pertinent diagnosis was noted.  

In considering evaluations for muscle injury, consideration 
must be given to the degree to which the ability of a muscle 
or muscle group to perform its full work is impaired.  The 
principal symptoms of muscle injury are weakness, undue 
fatigue and/or pain, and uncertainty or incoordination of 
movement.  Muscle injuries are evaluated from slight to 
severe, depending on the overall impairment demonstrated by 
objective evidence.  38 C.F.R. § 4.56 (2002).  

Pursuant to applicable law and regulation, a noncompensable 
evaluation is warranted where there is slight impairment of 
Muscle Group V, that is, the flexor muscles of the elbow.  An 
increased, which is to say, 10 percent evaluation is 
warranted where there is demonstrated evidence of moderate 
impairment of that same muscle group.  38 C.F.R. Part 4, Code 
5305.  Slight muscle injuries include a simple muscle wound 
without debridement or infection, where objective findings 
include minimal scarring, and no evidence of any fascial 
defect, atrophy, impaired tone, impaired function, or 
retained metallic fragments.  An increased evaluation 
(10 percent) is not warranted unless there is evidence of 
moderate muscle disability, to include a through-and-through 
or deep penetrating wound of short track from a single 
bullet, or a small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Findings would 
typically include a small entrance or exit scar indicating a 
short missile track, together with some loss of deep fasciae 
or muscle substance, or impairment of muscle tonus and loss 
of power, or lower threshold fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (2002).

Based on the aforementioned, it is clear that the veteran 
suffers from no more than slight disability attributable to 
his service-connected gunshot wound to the right arm.  This 
is particularly the case given that, at present, the veteran 
exhibits only a nontender scar, with no evidence of any 
muscle or nerve impairment.  In point of fact, the veteran, 
on more than one occasion, has denied the presence of 
symptomatology attributable to his service-connected gunshot 
wound.  Under such circumstances, the Board is of the opinion 
that the noncompensable evaluation currently in effect is 
appropriate, and that an increased rating is not warranted.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, in Statements of 
the Case dated in December 2001 and January 2002, and in 
correspondence of September 2002 and January 2003, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  




ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder with major depressive disorder, 
prior to May 25, 2000 is denied.

An evaluation of 70 percent for post-traumatic stress 
disorder with major depressive disorder, effective May 25, 
2000 is allowed, subject to the law and regulation governing 
the criteria for award of monetary benefits.

An initial increased (compensable) evaluation for the 
residuals of a shell fragment wound to the right lower 
extremity, consisting of damage to the lateral cutaneous 
nerve, with reduced sensation, is denied.  

An initial increased (compensable) evaluation for the 
residuals of a gunshot wound to the medial surface of the 
right (dominant) arm, with injury to Muscle Group V, is 
denied.  



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

